                                    Case 4:20-cv-05494-KAW Document 1 Filed 08/07/20 Page 1 of 6


                             1   Joseph E. Addiego III (CA SBN 169522)
                                 Frederick A. Haist (CA SBN 211322)
                             2   DAVIS WRIGHT TREMAINE LLP
                                 505 Montgomery Street, Suite 800
                             3   San Francisco, California 94111
                                 Telephone:    (415) 276-6500
                             4   Facsimile:    (415) 276-6599
                                 Email:        joeaddiego@dwt.com
                             5                 frederickhaist@dwt.com

                             6   Attorneys for Defendant
                                 JPMORGAN CHASE BANK, N.A.
                             7

                             8

                             9
                                                            IN THE UNITED STATES DISTRICT COURT
                            10
                                                        THE NORTHERN DISTRICT OF CALIFORNIA
                            11
DAVIS WRIGHT TREMAINE LLP




                                                                  SAN FRANCISCO DIVISION
                            12

                            13   Veronica Gonzales,                             Case No. 3:20-cv-05494
                            14                 Plaintiff,                       NOTICE OF REMOVAL OF ACTION
                                                                                UNDER 28 U.S.C. §§ 1332 and 1441
                            15          v.
                                                                                (Marin County Superior Court
                            16   JPMorgan Chase Bank, N.A. et al.,              Case No. CIV 2001401)
                            17                 Defendants.
                                                                                Complaint Filed June 19, 2020
                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                                                   Case No. 3:20-cv-05494
                                 NOTICE OF REMOVAL
                                      Case 4:20-cv-05494-KAW Document 1 Filed 08/07/20 Page 2 of 6


                             1            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                             2   NORTHERN DISTRICT OF CALIFORNIA:
                             3            Defendant JPMorgan Chase Bank, N.A. (Chase), hereby removes the above-captioned
                             4   case under 28 U.S.C. §§ 1332, 1441(a), and 1446, originally filed in the Superior Court of the
                             5   State of California, County of Marin, case number 2001401, to the United States District Court
                             6   for the Northern District of California.1
                             7            1.        On June 19, 2020, Plaintiff Veronica Gonzales filed a Complaint in the Superior
                             8   Court of California for Marin County. Ms. Gonzales has not properly served Chase. On July 9,
                             9   2020, Ms. Gonzales mailed the Summons and Complaint, a Notice of Acknowledgment, and a
                            10   motion to consolidate case number CIV2001401 with an unlawful detainer action, case number
                            11   CIV1901923, captioned JPMorgan Chase Bank, N.A., its assignees and/or successors, Plaintiff
DAVIS WRIGHT TREMAINE LLP




                            12   v. Veronica Gonzales and Does 1-10, inclusive, Defendants, to Chase’s agent for service of
                            13   process, which the agent received on July 13, 2020. A true and correct copy of the Complaint is
                            14   attached to this Notice of Removal as part of the State Court’s file as Exhibit A.
                            15            2.        This Notice of Removal is therefore timely filed within the 30-day time period set
                            16   forth in 28 U.S.C. § 1446(b).
                            17            3.        To Chase’s knowledge, Plaintiff has only attempted to serve Chase in this matter.
                            18   Chase is not aware of the existence or service of any other defendant. Because Ms. Gonzales has
                            19   not served the other defendants they do not need to consent to removal. Emrich v. Touche Ross
                            20   & Co., 846 F.2d 1190, 1193 (9th Cir. Cal. 1988) (“Ordinarily, under 28 U.S.C. § 1446(a), all
                            21   defendants in a state action must join in the petition for removal, except for nominal, unknown or
                            22   fraudulently joined parties. This general rule applies, however, only to defendants properly
                            23   joined and served in the action”) (citations omitted).
                            24            4.        Removal jurisdiction is proper based on diversity of citizenship, as set forth
                            25   below. 28 U.S.C. §§ 1331 and 1332.
                            26   1
                                  Chase preserves all Rule 12(h) objections. See Wright & Arthur R. Miller, Federal Practice
                            27   and Procedure § 1395 (3d ed. 2004) (quoting Greenberg v. Giannini, 140 F.2d 550, 553 (2d Cir.
                                 1944)) (“When a defendant removes an action from a state court in which he has been sued, he
                                 consents to nothing and ‘waives’ nothing; he is exercising a privilege unconditionally conferred
                            28   by statute, and, since the district court to which he must remove it is fixed by law, he has no
                                 choice, without which there can be no ‘waiver.’”).
                                                                                    1                        Case No. 3:20-cv-05494
                                 NOTICE OF REMOVAL
                                 4837-3421-0246v.1 0036234-000905
                                      Case 4:20-cv-05494-KAW Document 1 Filed 08/07/20 Page 3 of 6


                             1                                                    VENUE
                             2            5.        Venue lies in the United States District Court in and for the Northern District of
                             3   California, under 28 U.S.C. §§ 1391(a) and 1441(a), because this District Court is the federal
                             4   judicial district embracing the Marin County Superior Court, where the suit was originally filed,
                             5   28 U.S.C. § 84(a). Ms. Gonzales also alleges she was injured in this district.
                             6                                      INTRADISTRICT ASSIGNMENT
                             7            6.        Because the suit was originally filed in Marin Superior Court, either San
                             8   Francisco or Oakland would be the proper division or location for the matter pursuant to the
                             9   United States District Court, Northern District of California Civil Local Rules 3-2(e) and 3-5(b).
                            10                            FEDERAL JURISDICTION UNDER 28 U.S.C. § 1332
                            11            7.        This Court has original jurisdiction under 28 U.S.C. § 1332 because the amount in
DAVIS WRIGHT TREMAINE LLP




                            12   controversy exceeds $75,000, exclusive of interest and costs, and the suit is between a citizen of
                            13   California and foreign business entities.
                            14                     The Complaint Meets the Amount in Controversy Requirement
                            15            8.        The amount in controversy exceeds $75,000.00 because Ms. Gonzales’s
                            16   Complaint seeks to set aside the foreclosure sale on real property located at 36 Rustic Way, San
                            17   Rafael, California 94901 in addition to money damages in an unspecified amount. Compl. ¶¶ 29,
                            18   54-65, 241-243. The Ninth Circuit recognizes that in an action involving foreclosure, the
                            19   amount in controversy is measured by the entire value of the real property at issue. See
                            20   Chapman v. Deutsche Bank Nat’l Trust Co., 651 F.3d 1039, 1045 n.2 (9th Cir. 2011); Cohn v.
                            21   Petsmart, Inc., 281 F.3d 837, 839 (9th Cir. 2002) (“In actions seeking declaratory or injunctive
                            22   relief, it is well established that the amount in controversy is measured by the value of the object
                            23   of the litigation”) (quoting Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347
                            24   (1977)); see also Garfinkle v. Wells Fargo Bank, 483 F.2d 1074, 1076 (9th Cir. 1973) (finding
                            25   that the amount in controversy in an action to enjoin a foreclosure sale is value of the real
                            26   property at issue); Reyes v. Wells Fargo Bank, N.A., 2010 WL 2629785, *4-5 (N.D. Cal. 2010)
                            27   (finding amount-in-controversy requirement met where plaintiffs sought injunctive relief
                            28   preventing bank from foreclosing and the value of property exceeded $75,000). Her exhibits

                                                                                      2                        Case No. 3:20-cv-05494
                                 NOTICE OF REMOVAL
                                 4837-3421-0246v.1 0036234-000905
                                      Case 4:20-cv-05494-KAW Document 1 Filed 08/07/20 Page 4 of 6


                             1   show that Chase purchased the property for $1,030,100.00. Compl. Ex. 9. She alleges that her
                             2   loan was $600,000. Compl. ¶ 32. The Notice of Default also indicated she was in default on her
                             3   loan in the amount of $444,292.88. Compl. Ex. 7. The Notice of Trustee’s Sale indicates that
                             4   the total amount due and owing as of February 2019 was $920,435.46. Compl. Ex. 8. Ms.
                             5   Gonzales seeks damages in excess of $7.2 million.
                             6                        The Complaint Meets the Diverse Citizenship Requirement
                             7            9.        For diversity purposes, a person is a “citizen” of the state in which he or she is
                             8   domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Further, a
                             9   party’s residence is “prima facie” evidence of domicile. See State Farm Mut. Auto. Ins. Co. v.
                            10   Dyer, 19 F.3d 514, 520 (10th Cir. 1994). Ms. Gonzales alleges she is a resident of Marin County
                            11   in California, making her a California citizen. Compl. ¶ 1.
DAVIS WRIGHT TREMAINE LLP




                            12            10.       For purposes of diversity jurisdiction under 28 U.S.C. §§ 1332 and 1348, a
                            13   national banking association is a citizen of the state in which its office identified in its articles of
                            14   association is located. See Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 318 (2006) (rejecting
                            15   argument that national banking association is a citizen of every state in which it operates).
                            16            11.       Chase is a national banking association, organized under the laws of the United
                            17   States, with its main office in Columbus, Ohio.
                            18            12.       Defendant U.S. Bank, N.A. is a national banking association, organized under the
                            19   laws of the United States, with its main office in Cincinnati, OH.
                            20            13.       Defendant Wells Fargo Bank. N.A. is a national banking association, organized
                            21   under the laws of the United States, with its main office in Sioux Falls, SD.
                            22            14.       Northwest Trustee Services, Inc. was a Washington corporation. It is defunct.
                            23            15.       Quality Loan Service Corporation (“Quality”), a California corporation, is a non-
                            24   monetary defendant and Ms. Gonzales only names it in the Complaint because it was the
                            25   foreclosure trustee and foreclosed as a trustee. Ms. Gonzales does not seek specific relief against
                            26   Quality, and it has no interest in this case’s outcome, making it a nominal defendant. As a
                            27   nominal defendant Quality’s location is irrelevant to the diversity analysis. See 13E C. Wright,
                            28   A. Miller, & E. Cooper, Fed. Prac. & Proc. § 3606, p. 231 (3d ed. 2009) (in determining

                                                                                      3                         Case No. 3:20-cv-05494
                                 NOTICE OF REMOVAL
                                 4837-3421-0246v.1 0036234-000905
                                      Case 4:20-cv-05494-KAW Document 1 Filed 08/07/20 Page 5 of 6


                             1   diversity, “the citizenship of nominal or formal parties who have no interest in the action will be
                             2   ignored; if the real controversy is between citizens of different states, the court has subject matter
                             3   jurisdiction.”). See also Strotek Corp. v. Air Transport Ass’n of Am., 300 F.3d 1129, 1133 (9th
                             4   Cir. 2002) (nominal party disregarded in diversity jurisdiction analysis); Prudential Real Estate
                             5   Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 873 (9th Cir. 2000) (“We will ignore the
                             6   citizenship of nominal or formal parties who have no interest in the action.”). If a trustee “has no
                             7   interest in the outcome of [the] litigation,” the trustee “is a nominal defendant,” and “its
                             8   citizenship is not considered for the purpose of establishing diversity jurisdiction.” Prasad v.
                             9   Wells Fargo Bank, N.A., 2011 WL 4074300, *3 (W.D. Wash. 2011). Indeed, courts have called
                            10   trustees “the paradigmatic nominal defendant[s],” which “[are] not considered for the purpose
                            11   of establishing diversity jurisdiction” particularly where a trustee is joined “merely because he
DAVIS WRIGHT TREMAINE LLP




                            12   occupies the position pursuant to a deed of trust.” Prasad, 2011 WL 4074300, at *2-*3
                            13   (emphasis added), quoting SEC v. Cherif, 933 F.2d 403, 414 (7th Cir. 1991) (noting that “most
                            14   courts that have considered the issue of whether a trustee under a deed of trust is a nominal
                            15   defendant in an action challenging foreclosure… have taken the position advanced by [the
                            16   lender]”, i.e., that the trustee is nominal). Courts have found that Quality is a nominal defendant
                            17   on similar allegations. “The Borutas fail to allege any facts that show that Quality acted with
                            18   malice and Quality's actions are privileged under California Civil Code sections 47 and 2924(d).
                            19   This renders Quality a nominal defendant and irrelevant to the diversity of citizenship between
                            20   the parties.” Boruta v. JPMorgan Chase Bank, N.A., 2019 WL 4010367, *5 (N.D. Cal. 2019).
                            21            16.       Defendant Juliet Bernal is Quality’s employee and her only involvement was to
                            22   sign the Trustee’s Deed Upon Sale. Compl. ¶¶ 9, 211. Her involvement is nominal and solely as
                            23   an employee of Quality, another nominal defendant.
                            24            17.       For removal purposes, diversity must exist both at the time the action was
                            25   commenced in state court and at the time of removal. See Strotek Corp. v. Air Transport Ass’n
                            26   of America, 300 F.3d 1129, 1131 (9th Cir. 2002). As set forth above, pursuant to the allegations
                            27   of the Complaint, diversity existed at the time Ms. Gonzales commenced the action in state court
                            28   and there is complete diversity as of the time of the instant removal.

                                                                                     4                        Case No. 3:20-cv-05494
                                 NOTICE OF REMOVAL
                                 4837-3421-0246v.1 0036234-000905
                                      Case 4:20-cv-05494-KAW Document 1 Filed 08/07/20 Page 6 of 6


                             1            18.       Chase will concurrently file a copy of this Notice of Removal with the Clerk of
                             2   the Superior Court of the State of California, County of Marin and will serve it on Ms. Gonzales
                             3   contemporaneously. Chase will serve Ms. Gonzales with copies of this Notice of Removal and
                             4   the notice filed in State Court. A true and correct copy of written notice that Chase will file with
                             5   the Clerk of the Superior Court and Ms. Gonzales is attached hereto as Exhibit B.
                             6            19.       The process, pleadings, or orders received or served by, or otherwise found in the
                             7   State Action court file and available to Chase at the time of the filing of this removal consist of:
                             8   the Summons, Complaint, Notice and Acknowledgment of Receipt, Proof of Service of
                             9   Summons, Statement of Damages, Alternative Dispute Resolution Information Notice, Notice of
                            10   Case Management Conference, and Motion to Consolidate Cases, which are attached hereto as
                            11   Exhibit A.
DAVIS WRIGHT TREMAINE LLP




                            12            20.       Chase has good and sufficient defenses to this action, and do not waive any
                            13   defenses, jurisdictional or otherwise, by the filing of this notice.
                            14            21.       The removal of this action terminates all potential proceedings in Marin County
                            15   Superior Court. See 28 U.S.C. § 1446(d). Based on the foregoing, Chase hereby removes this
                            16   action from the Marin County Superior Court to this Court, and request that further proceedings
                            17   be conducted in this Court as provided for by law.
                            18   DATED: August 7, 2020                                   Respectfully submitted,
                                                                                         DAVIS WRIGHT TREMAINE LLP
                            19

                            20                                                           By: /s/Joseph E. Addiego III
                                                                                             Joseph E. Addiego III
                            21                                                               Frederick A. Haist
                            22                                                           Attorneys for Defendant
                                                                                         JPMORGAN CHASE BANK, N.A./s/
                            23

                            24

                            25

                            26

                            27

                            28

                                                                                     5                        Case No. 3:20-cv-05494
                                 NOTICE OF REMOVAL
                                 4837-3421-0246v.1 0036234-000905
